DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 8/31/2022. Claims 1-27 are pending and considered below.

Response to Arguments
Regarding claims 13-27, Applicant argued that Nikou et al. (US-2011/0264107-A1) is completely silent with respect to the guard having trackable features. Examiner disagrees. Nikou discloses markers on a surgical handpiece which are tracked by an infrared camera (paragraph [0034] and FIG. 1, infrared camera-10, and trackers-12A,B). Nikou further discloses a drill and end effector inside the surgical handpiece and a guard in a fixed positional relationship (paragraphs [0036-0038] and [0043]; FIG. 2, handpiece-15, drill-20, end effector-22, and modular guard-26; and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50). Thus, the exact position of the drill, end effector, and guard are known from the tracking of the markers attached to the handpiece (paragraph [0043]). Regarding independent claim 13, Nikou clearly discloses “the trackable features are configured to be detectable by a localizer for enabling the localizer to locate the tool center point” under the broadest reasonable interpretation in light of applicant’s specification. Regarding independent claim 21, Nikou clearly discloses “a tool including a working portion and a tool center point associated with the working portion”, “the trackable features are configured to be detectable by a localizer”, and “for enabling the localizer to locate the tool center point” under the broadest reasonable interpretation in light of applicant’s specification.
Applicant argued that one of ordinary skill in the art would not be directed to combine Nikou and Ford et al. (U.S. Patent Number 9,439,658) and arrive at the claimed invention with any reasonable expectation of success. Examiner disagrees. Nikou teaches the use of a guard to protect a surgical drill and end effector (paragraphs [0037-0038]); and trackers to locate the guard, surgical drill, and end effector (paragraph [0043]). Nikou further teaches that the handpiece, when inserted with an appropriately configured drill, can be used as a navigational surgical tool in a surgical navigation system (paragraph [0061]). Ford teaches the use of a protective pouch with a shield portion and bit pocket to locate and protect a surgical drill bit during installation (col. 7, lines 4-41). A person of ordinary skill in the art would be aware of the importance of tracking and protecting the drill bit on a surgical tool because (1) the drill bit is fragile, (2) the drill bit must remain sterile, and (3) contact with the drill bit can cause injury to a surgeon. A person of ordinary skill in the art would be familiar with the use of trackable features (such as infrared markers) to provide the location and orientation of packages and surgical robotic components; would also be familiar with the need to switch drill bits for a surgical robotic system; and would anticipate that a drill bit needs to be in a protective casing both during installation and during a surgical procedure. Claims 13-27 remain rejected under 35 U.S.C. 103 for the reasons given below.
Claims 1-12 include the further limitation of comparing the actual state and expected state of the tool center point, and evaluating whether the tool is properly mounted to the surgical device based on comparing the actual state and expected state of the tool center point. Nikou discloses an ECU which provides feedback signals to the surgical tool in response to tracking data (paragraph [0055]). However, Nikou does not disclose evaluating whether the tool is properly mounted to the surgical device based on comparing the actual state and expected state of the tool center point. Therefore, claims 1-12 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nikou et al. (US-2011/0264107-A1, hereinafter Nikou) in view of Ford et al. (U.S. Patent Number 9,439,658, hereinafter Ford).
Regarding claim 13, Nikou discloses:
the trackable features are configured to be detectable by a localizer for enabling the localizer to locate the tool center point (paragraph [0034] and FIG. 1, infrared camera-10, and trackers-12A,B); and
for enabling the localizer to locate the tool center point (paragraphs [0034] and [0043]).
Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford discloses a surgical drill bit package assembly, including the following features:
wherein the tool includes a working portion and a tool center point associated with the working portion, the protective packaging comprising: (col. 7, lines 4-41);
a distal section defining a cavity configured to retain the working portion (col. 7, lines 4-41; and FIG. 5, drill bit-20, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48); and
the distal section comprising trackable features, wherein the trackable features have a predetermined state defined relative to a state of tool center point (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claims 14 and 22, Nikou further discloses:
wherein at least one of the trackable features comprises a passive infrared element or active infrared element (paragraph [0034] and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50).
Regarding claim 16, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
wherein at least one of the trackable features is integrally formed with the distal section (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 17, Nikou does not disclose protective packaging which is transparent. However, Ford discloses:
wherein the distal section comprises a material that is transparent to light (col. 7, lines 30-41; and FIG. 5, pouch-30).
Ford teaches that a surgical drill bit should be placed in a clear pouch (FIG. 5, pouch-30). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 18, Nikou does not disclose protective packaging which is retro-reflective. However, Ford discloses:
wherein the distal section comprises a material or structure that is configured to reduce retro-reflection (col. 3, lines 65-67; col. 6, lines 48-49; and FIG. 5, card assembly-28, and pouch-30).
Ford teaches that the pouch is made of Tyvek (trademark) (col. 3, lines 65-67), and the card assembly is made of plastic (col. 6, lines 48-49). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch and card assembly of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 19, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
further comprising a proximal section coupled to the distal section and defining a cavity configured to receive an attachment portion of the tool (col. 7, lines 4-41; and FIG. 5, drill bit-20, pouch-30, and snap fit portion-36); and
wherein the proximal section is detachable from the distal section by a perforation (col. 7, lines 4-41; and FIG. 5, shield portion-34, snap fit portion-36, and finger hole-37).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 20, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
wherein the trackable features are provided exclusively on the distal section (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 21, Nikou further discloses:
a tool including a working portion and a tool center point associated with the working portion (paragraphs [0036-0038] and [0043]; FIG. 2, handpiece-15, drill-20, end effector-22, and modular guard-26; and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50);
the trackable features are configured to be detectable by a localizer (paragraph [0034] and FIG. 1, infrared camera-10, and trackers-12A,B); and
for enabling the localizer to locate the tool center point (paragraphs [0034] and [0043]).
Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
a protective packaging that retains the working portion (col. 7, lines 4-41; and FIG. 5, drill bit-20, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48); and
wherein the protective packaging comprises trackable features, wherein the trackable features have a predetermined state defined relative to the tool center point (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 24, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
wherein at least one of the trackable features is integrally formed with the protective packaging (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 25, Nikou does not disclose protective packaging which is transparent. However, Ford discloses:
wherein the protective packaging comprises a material that is transparent to light (col. 7, lines 30-41; and FIG. 5, pouch-30).
Ford teaches that a surgical drill bit should be placed in a clear pouch (FIG. 5, pouch-30). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 26, Nikou does not disclose protective packaging which is retro-reflective. However, Ford discloses:
wherein the protective packaging comprises a material or structure that is configured to reduce retro-reflection (col. 3, lines 65-67; col. 6, lines 48-49; and FIG. 5, card assembly-28, and pouch-30).
Ford teaches that the pouch is made of Tyvek (trademark) (col. 3, lines 65-67), and the card assembly is made of plastic (col. 6, lines 48-49). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch and card assembly of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 27, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
the tool comprises an attachment portion (col. 7, lines 4-41; and Fig. 5, drill bit-20, and snap fitportion-36);
the protective packaging comprises: (col. 7, lines 4-41);
distal section defining a cavity configured to retain the working portion of the tool (col. 7, lines 4-41; and FIG. 5, drill bit-20, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48);
a proximal section coupled to the distal section and defining a cavity configured to receive the attachment portion of the tool (col. 7, lines 4-41; and FIG. 5, drill bit-20, pouch-30, and snap fit portion-36);
wherein the proximal section is detachable from the distal section by a perforation (col. 7, lines 4-41; and FIG. 5, shield portion-34, snap fit portion-36, and finger hole-37); and
wherein the distal section comprises the trackable features (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nikou in view of Ford, as applied to claims 13 and 21 above, and further in view of Murrell.
Regarding claims 15 and 23, Nikou in view of Ford does not disclose a machine vision system tracking a predetermined pattern, shape or color. However, Murrell discloses a method for closed-loop surgical tool homing, including the following features:
wherein at least one of the trackable features comprises a predetermined pattern, shape or color (paragraphs [0049] and [0059-0060]; and FIG. 2, surgical tool-100, end effector-104, imaging device-212, and control system-214).
Murrell teaches that a processor can use machine vision techniques to determine the actual positional information of a tracked end effector of a surgical tool (paragraph [0060]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of machine vision techniques of Murrell into the optical navigation system of Nikou in view of Ford. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using known techniques to track a surgical tool. A person of ordinary skill would be familiar with machine vision techniques.

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feilkas et al. (U.S. Patent Number 7,820,446) discloses a system for tracking a spatial position of an object via a tracking system.
Elliot (US-2018/0023946-A1) discloses a laser gauge for calibrating a robotic arm and robotic tools.
Girardeau-Montaut et al. (US-2020/0121400-A1) discloses surgical navigation trackers with guards.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667